Citation Nr: 0510639	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  95-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the lower back.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1970.

This matter comes before the Board on appeal from a September 
1994 rating action by the RO that denied an evaluation in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) and an evaluation in excess of 20 percent for a low 
back disorder.

In December 1997 the Board remanded this case to afford the 
veteran an opportunity to appear and give testimony a Board 
hearing at the RO. Such a hearing was scheduled in October 
1998, but the veteran failed to appear.

In a May 1998 rating action the RO increased the evaluation 
for the veteran's PTSD to 70 percent disabling and increased 
the evaluation for the veteran's low back disability to 40 
percent disabling.  

In February 1999 the Board granted a 100 percent scheduler 
rating for PTSD, and remanded the issue of an increased 
rating for a low back disability to the RO for further 
development.

In a statement dated in December 2003, the veteran claimed 
entitlement to special monthly compensation based on the need 
for aid and attendance or on account of being housebound.  
This claim has not been adjudicated, and is referred to the 
RO for appropriate action.

In April 2004 the Board again remanded this case to the RO 
for further development.  It is now before the Board for 
further appellate consideration at this time.  


FINDINGS OF FACT

Residuals of the shell fragment wound to the low back consist 
of a well-healed scar in the lumbar area, muscle spasm of the 
lumbar paravertebral muscles, and pain and limitation of 
lumbar spine motion without current neurologic impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's low back disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002):38 C.F.R. § 4.71(a), 
Diagnostic Code 5293(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
majority held that a VCAA notice letter consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In letters dated in March 2001 and April 2004, the RO and 
VA's Appeals Management Center (AMC), informed the veteran of 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The April 2004 letter 
told him to submit relevant evidence in his possession.  They 
also told him what the evidence needed to show in order to 
substantiate the claim.

These letter in conjunction with the statement of the case 
and the numerous supplemental statements of the case advised 
him of the evidence needed to substantiate his claim, and of 
who was responsible for obtaining what evidence. In addition, 
the April 2004 notice letter informed him that he was to 
inform the VA of the name of all persons who had relevant 
evidence in their possession. This letter also clearly 
indicated to the veteran the need to provide any evidence in 
his personal possession that pertains to the claim, or, in 
other words, that the veteran should "give us everything 
you've got pertaining to your claim(s)." 

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should generally be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court's remedy was remand so that the 
notice could be provided.  Id., at 120, 122-4.  The Court 
went on to say, however, that "there is no nullification or 
voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision."  Id., 
at 120.  The veteran received the Pelegrini remedy when the 
Board remanded the claim, and he was provided the April 2004 
notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The VCAA also requires VA to obtain relevant records 
adequately identified by a claimant.  38 U.S.C.A. 
§ 5103A(b),(c).  VA has done so.  Part of the reason for the 
Board's previous remand was for efforts to obtain records of 
VA treatment reported by the veteran.  He had not identified 
the specific facilities where this treatment was received.  
Following the remand, the AMC asked in the April 2004 letter, 
that the veteran identify any additional treatment.  No 
specific response was received, but the AMC sought records 
from the VA healthcare system in Philadelphia, Pennsylvania.  
Additional records were received, but these did not show 
treatment for the back disability.  The veteran has not 
identified other healthcare records, therefore, the Board 
concludes that all relevant records have been obtained.  In a 
January 2004 statement, the veteran indicated that he had no 
additional evidence to submit.  

Under the VCAA, VA is obliged to provide an examination when 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002).  The veteran 
was afforded recent VA examinations of his low back 
disability and the examiners reported clinical findings 
pertinent to his claim for an increased rating for his low 
back disability 

Because VA has complied with the notice requirements of the 
VCAA, and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claim for   U.S.C.A. 
§ 5103A(a)(2).

I.	Factual Basis 

The veteran's service medical records reveal that he received 
multiple shrapnel wounds in April 1970 that included the left 
side of the head, posterior aspect of the arms left buttock, 
both legs, and the lower back.  His wounds were debrided in 
the field, and he was transferred to a medical facility on 
Guam where his wounds were closed in about 7 days.  He was 
subsequently transferred to a hospital in the United States 
where it was reported that there were signs of a partial 
peroneal palsy on the left.  An electromyographic study 
revealed continued function in the superficial peroneal 
nerve.  In the course of treatment at this facility, a 
partial foot drop on the left was noted.  This was treated 
with a brace.  By the time of his discharge from the hospital 
he was able to walk and run with a brace.  

On VA examination in March 1971, the veteran's gait was 
within normal limits with a slight deficit of dorsiflexion on 
the left.  It was noted that there was progressive recovery 
from the left peroneal palsy.  There were no findings 
referable to the veteran's lower back.  

In a rating action of May 1971, service connection was 
granted for residuals of left peroneal nerve paralysis.  

On a further VA examination in September 1971, the only 
finding referable to the veteran's back was mid back 
scarring.  There was extensive scarring on both legs with 
swelling in the distal right leg and ankle region.  There was 
also a scar on the right popliteal space, which possibly had 
some bearing on the swelling in the right leg and ankle.  

In a rating action of September 1971 service connection was 
granted for a scar on the lower back, which was assigned a 
noncompensable (0 percent) rating, effective August 29, 1970.  
The veteran was also assigned a 10 percent rating for shell 
fragment wound scars on the right leg, under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311; and a 10 percent rating 
residuals of shell fragment wounds to the right thigh, under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5314; 
both effective August 29, 1970.  

In a rating action of December 1974 the RO assigned a 20 
percent rating, under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5294-5295, for residuals of a shell fragment 
wound to the lower back, effective March 28, 1974.  The RO 
also granted a 30 percent rating for residuals of shell 
fragment wound to the left leg with peroneal nerve paralysis, 
effective March 28, 1974.   

VA clinical records reflect treatment during the early 1990s 
for chronic pain in the low back and left hip.  In May 1992 
the veteran underwent lumbar disc surgery at L5-S1.  

On a VA examination in November 1994 the veteran was noted to 
have a 2-centimeter in length scar in the midline of the 
lower back.  

During a VA orthopedic examination in December 1997 the 
veteran complained of low back stiffness and pain that 
radiated into the legs.  He said that bending, lifting, 
prolonged sitting, standing and climbing were getting 
progressively more difficult.  Evaluation of the lumbar spine 
revealed a 4-inch scar in the lumbosacral area that was well 
healed and non-tender.  Forward flexion was to 45 degrees and 
there was backward extension of 5 degrees.  Lateral flexion 
was 10 degrees bilaterally and rotation was 20 degrees.  

Straight leg raising was positive at 30 degrees bilaterally.  
The diagnoses included chronic, recurrent lumbosacral strain.  
It was noted that the lumbosacral spine had weakened 
movement, increased fatigability, and decreased range of 
motion.  There was increased pain and additional loss off 
motion during flare-ups.  
On VA neurological examination in April 1998 the veteran was 
noted to have 5/5 motor power in all extremities except the 
left leg where he demonstrated weakness of the dorsiflexor of 
the foot.  This was said to be common for a peroneal nerve 
injury and caused mild weakness in the left leg.  

During a VA neurological examination conducted in August 1999 
the veteran complained of constant low back pain and 
stiffness.  He had difficulty bending, pushing, turning, and 
twisting.  Evaluation revealed that deep tendon reflexes were 
symmetrical.  The left peroneal nerve demonstrated weakness 
of the anterior tibialis of 4+/5.  

The low back displayed a moderate degree of spasms in the 
paraspinal muscles.  Forward flexion was from 0 to 40 degrees 
and there was extension from 0 to 5 degrees, and lateral 
rotation was from 0 to 15 degrees.  The diagnostic 
impressions included chronic lumbosacral disc disease, status 
post laminectomy with chronic strain/sprain with restricted 
range of motion.  It was said that the veteran was clearly 
prone to easier fatigability, as well as restricted range of 
motion.  It was said that there was no evidence of 
incoordination.  

On VA orthopedic examination in July 2002, moderate spasms in 
the paraspinal muscles of the lumbar spine were noted as was 
forward flexion from 0 to 40 degrees, extension from 0 to 10 
degrees, and lateral flexion from 0 to 15 degrees.  The 
diagnostic impression was significant injury to the lower 
back secondary to shell fragments from a booby trap.  There 
was evidence of fatigability with no evidence of 
incoordination.  He is prone to fluctuations of this 
condition.  

During a VA orthopedic examination in April 2003, spasm in 
the paraspinal muscles of the lumbar spine were noted.  
Forward flexion was from 0 to 40 degrees, extension from 0 to 
10 degrees, and lateral flexion from 0 to 15 degrees.  
Neurological evaluation demonstrated symmetrical deep tendon 
reflexes, and 5/5 motor strength.  There was no evidence of 
sensory deficits.  The diagnostic impression was lower back 
pain secondary to shell fragments from a booby trap.  

The examiner found evidence of fatigability, of moderate 
severity, with intermittent fluctuation.  There was no 
evidence of incoordination.  He was found to be prone to 
fluctuation and progression of this condition.  

In a June 2003 letter the RO requested that the veteran 
provide information as to whether he had been bedridden 
because of his disability during the last 12 months, and if 
so, for how long.  He did not respond.  

II.	Legal Analysis.  

The veteran is currently in recent of a maximum 40 percent 
rating for residuals of a shell fragment wound to the low 
back to include lumbosacral strain and degenerative disc 
disease under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5295 (2003).  Under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5292 (2003), 40 percent 
was also the schedular maximum evaluation for severe 
limitation of motion in the lumbar spine.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine. The amendment is 
effective September 26, 2003.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997). Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects. VAOPGCPREC 7-2003. Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Effective on September 26, 2003 the General Rating Formula 
for Diseases and Injuries of the Spine came into effect.

The formula is as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease. Under the 
revised criteria a 100 percent scheduler 
evaluation is assigned if there is 
unfavorable ankylosis of the entire 
spine. A 50 percent rating is assigned if 
there is unfavorable ankylosis of the 
entire thoracolumbar spine. A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar pine.

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The veteran's service connected low back disability involves 
disc disease in the lumbar spine.  VA promulgated new 
regulations amending the rating criteria for intervertebral 
disc syndrome, effective September 23, 2002. See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(2003 & 2004)). Under the regulations applicable prior to 
September 23, 2002, severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation. A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Under the revised criteria effective on and subsequent to 
September 23, 2002, VA is to evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrants a 40 percent rating. With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
warranted. Note 2 of the revised criteria requires that 
neurological manifestations be rated separately under the 
most appropriate neurologic rating codes. Note 3 requires 
that if symptoms of intervertebral disc syndrome clearly and 
distinctly effect more than one spinal segment, each segment 
involved was to be evaluated on the basis of chronic 
orthopedic and neurological manifestations or incapacitating 
episodes, whichever method resulted in a higher evaluation 
for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Initially, the veteran does have considerable limitation of 
motion ion his lumbar spine but the evidence clearly 
indicates that that spinal segment is not ankylosed.  Absent 
ankylosis, 40 percent is the maximum rating for such 
limitation of motion under the old Diagnostic Codes 5292 and 
5295, or under the new General Rating Formula for Diseases 
and Injuries of the Spine.  

The evidence of record does not show disc disease of the low 
back that equate to pronounced intervertebral disc syndrome 
under the old provisions of Diagnostic Code 5293.  While the 
veteran has characteristic pain and demonstrable muscle 
spasm, there are no findings of an absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc.  The most recent examination showed no 
neurologic abnormalities related to disc disease.  See 
Francisco v. Brown, 7 Vet App 55 (1994) (holding that in a 
claim for increase, it is the most recent findings that are 
of paramount importance).

The VA neurological evaluation was essentially normal with 
demonstrated and symmetrical deep tendon reflexes, and 5/5 
motor strength.  There was no evidence of sensory deficits.  
The left peroneal nerve does have demonstrated weakness of 
the anterior tibialis of 4+/5, but this neurological 
dysfunction has already been assigned a separate 30 percent 
rating.  The symptomatology attributable to the veteran's low 
back disability itself warrants no more than a 40 percent 
rating assignable under Diagnostic Code 5293, in effect prior 
to September 22, 2003.  

Moreover, the evidence also does not justify an evaluation in 
excess of 40 percent under the new criteria for evaluating 
intervertebral disc syndrome.  No periods of doctor 
prescribed bedrest have been reported, and no other 
neurologic impairment has been shown.

Because the veteran is in receipt of the maximum rating for 
pure limitation of motion, and there is no evidence of 
neurologic impairment or ankylosis; the Board concludes that 
the weight of the evidence is against the grant of an 
increased rating, that the disability does not more closely 
approximate the criteria for a higher evaluation, or that 
most of the criteria for a higher evaluation have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2004).  Thus, 
the appeal must be denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the lower back is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


